Citation Nr: 9909322	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for urticaria, due to 
exposure to Agent Orange.

3.  Entitlement to service connection for herpes simplex, 
right eye, due to exposure to Agent Orange.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
carcinoma, prostate, status post radical prostatectomy.  

5.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
impotency.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he served on active duty 
from April 1962 to May 1968, with 2 years, 10 months prior 
service.  He served in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned separate 
noncompensable evaluations, effective November 7, 1996 for 
impotency and carcinoma of the prostate, status post radical 
prostatectomy, as secondary to exposure to Agent Orange.  The 
RO also determined that the veteran was entitled to special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(k) (West Supp. 1998) based on loss of use of a 
creative organ.  The veteran submitted a notice of 
disagreement (NOD) in January 1997, limiting his appeal to 
those issues noted on the preceding page.  The RO issued a 
statement of the case (SOC) in February 1997.  The veteran's 
substantive appeal was received March 1997.  

The veteran testified at a personal hearing at the to in 
April 1997; a transcript of that hearing is of record.

In an August 1997 rating action, the RO assigned a rating of 
20 percent for the service-connected carcinoma of the 
prostate, effective from November 7, 1996.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, "the Court") made a distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition.  
Fenderson v West, 12 Vet. App. 119 (1999).  Thus, the Board 
has framed the issues regarding the service-connected 
carcinoma of the prostate and impotency as noted on the title 
page.

In a June 1998 letter to the veteran, the RO notified him 
that his case was being transferred to the Board for appeal 
and informed him of the procedure and time limit for 
submitting additional evidence.  Additional evidence was 
forwarded to the Board from the RO in March 1999.  A review 
of the evidence reveals that it details treatment of the 
veteran's service-connected prostate cancer and is relevant 
to the veteran's dissatisfaction with the evaluations 
assigned for prostate cancer and impotency. 

Pursuant to 38 C.F.R. § 20.1304(c) (1998), any pertinent 
evidence referred to the Board by the RO under the provisions 
of 38 C.F.R. § 19.37(b), must be referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived by the 
appellant or representative.  In this case, there is no 
evidence that a proper waiver of review of the evidence was 
made by either the veteran or his representative.  The Board 
notes, however, that an SSOC is required only where the 
evidence in question is "pertinent."  38 C.F.R. §§ 19.31, 
20.1304(c) (1998).  As the recently received evidence is not 
pertinent to the veteran's claims of service connection, it 
has no bearing on those appeals and the claims may proceed.  
The appeals of the claims for increased ratings must be 
returned to the RO for review of the additional evidence in 
order to ensure full compliance with due process 
requirements. 




FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran's currently demonstrated sinusitis is due to 
disease or injury which was incurred in or aggravated by 
service. 

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era; however, no competent evidence has 
been submitted to establish that he was exposed to herbicide 
agents during service.  

3.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam. 

4. No competent medical evidence has been submitted to show 
that the veteran's urticaria or herpes simplex is due to 
exposure to Agent Orange or other disease or injury which was 
incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for sinusitis 
has not been presented.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Well-grounded claims of service connection for urticaria 
or herpes simplex, right eye, as secondary to exposure to 
Agent Orange have not been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering from sinusitis, 
which he believes is related to service.  In this regard, 
such lay assertions are beyond the veteran's expertise (see 
King, supra), and the Board must look to other evidence of 
record to determine whether he has presented a well-grounded 
claim of service connection.

A careful review of the veteran's service medical records 
reveals no complaints or treatment referable to sinusitis, 
urticaria or herpes simplex, right eye.  The report of an 
April 1968 separation examination noted normal clinical 
evaluations for all significant systems and was silent for 
any significant or interval history.  In a May 1968 
statement, the veteran confirmed that there had been no 
change in his medical condition since the April 1968 physical 
examination.

Post-service private medical records include an April 1987 
chart extract noting diagnoses of urticaria, "etiology 
unknown," herpes simplex and sinusitis.  The veteran's chief 
complaint was "hives."  Although there were no hives noted 
at the time of the examination, there were two patches of 
herpes simplex noted on the right zygomatic area, which the 
veteran reportedly had had "off and on now for several 
years."  The veteran also complained of sinus trouble "off 
and on for many years."  The treating physician noted that 
the veteran could not relate the hives to "anything," but 
there was a "possibility here related to sinus trouble and 
related to the herpes."  The veteran reported a history of 
"his problems" from Vietnam to the present.  The veteran 
was prescribed medication and it was recommended that he 
maintain a food diary and avoid allergens.  In a follow-up 
entry, it was noted that the veteran was having fewer hives, 
of shorter duration.  The physician noted that the food diary 
was effective and it appeared that the veteran's condition 
was clearing up by looking at the diet alone. 

The veteran was afforded a VA general medical examination in 
August 1996, at which time he reported a history of 
sinusitis, "mostly in the past."  The most recent episode 
was reportedly one to two years prior and "seemed to be" a 
kind of allergic sinusitis.  Physical examination of the nose 
was considered normal and revealed no sinus tenderness.  The 
diagnosis was that of rule out sinusitis.  The report of a VA 
visual examination conducted at that time noted a history of 
herpes simplex and the examiner's note that the veteran was 
not in service when that condition occurred.  The report of a 
VA skin examination noted a history of scaling on the soles 
of the feet since 1970.  The veteran complained of 
intermittent soreness that prevented walking at times.  
Following physical examination, the diagnosis was that of 
tinea pedis vs. dyshidrosis.   

At the time of the VA examination, the veteran was also 
afforded an Agent Orange registry examination.  It was noted 
that the veteran had service in the Republic of Vietnam.  The 
veteran reported having been in areas that were recently 
sprayed with Agent Orange, having been directly sprayed with 
Agent Orange and having eaten food or drink that could have 
been contaminated.  He was not sure if he had been exposed to 
herbicides other than Agent Orange.  The veteran's chief 
complaints were prostate cancer and aches and pains, multiple 
sites.  The report of the physical examination noted feet 
"fungus;" however, it is unclear whether that was a 
positive finding or a recording of the veteran's complaints.  

The report of a mental status examination noted the veteran's 
complaints of headaches "since 1970's" and the comment that 
they "seem to be related to U[pper] R[espiratory] 
I[nfection]/sinus infections."  It was further noted that 
the veteran had self-treated those complaints.  Following 
mental examination, the diagnoses included exposure to Agent 
Orange in Vietnam and recurrent headaches-sinusitis 
(question).

In a September 1996 statement, a friend of the veteran's 
reported that, during the fifteen years he had known the 
veteran, the veteran had rashes on his arms, neck torso, 
ankles and legs.  

In April 1997, the veteran appeared at a personal hearing at 
the RO and testified that he first experienced sinusitis and 
herpes simplex within six months of discharge.  He reportedly 
did not seek treatment for the sinusitis at that time, but 
recalled having seen a physician regarding the herpes.  He 
testified that he first noticed skin rashes approximately 
four years after separation.  The veteran testified that he 
felt the conditions were related to exposure to Agent Orange 
because he had not experienced any problems prior to service.  
He further testified, however, that no physician had told him 
that the claimed conditions were related to exposure to Agent 
Orange, or otherwise to service.  

Sinusitis.  Service medical records are silent for complaints 
or treatment referable to sinusitis.  In fact, the veteran 
testified that he first experienced the condition 
approximately six months after service.  The first medical 
evidence of sinusitis is the 1987 private medical report 
noting the veteran's reported history of sinus trouble but 
without comment on etiology.  The reports of the August 1996 
VA examinations noted a similar history and included 
diagnoses of "rule out sinusitis" and URI/sinus infections; 
however, there is no medical opinion to support the veteran's 
assertion that the claimed condition is related to service.  
The information recorded by those physicians, unenhanced by 
any additional medical comment or analysis, cannot constitute 
"competent medical evidence" satisfying the requirements of 
a well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996). 

Absent competent medical evidence which relates the present 
disability to service, the Board concludes that the veteran 
has not met his burden of submitting a well-grounded claim.  
See Caluza, supra.  In addition, as there is no evidence that 
the veteran had sinusitis during service, a well-grounded 
claim is not established based on chronicity of such 
condition or continuity of symptomatology.  See Savage, 
supra.  

Statements of the veteran are not sufficient to provide a 
nexus to service because as a lay person, he is not competent 
to offer opinions as to the questions of medical diagnosis or 
causation presented in this case.  See Espiritu, supra.

Urticaria and Herpes Simplex, right eye, due to exposure to 
Agent Orange.  
The requirement that there be some nexus shown between 
current disability and military service may be satisfied 
through application of certain legal presumptions.  Pursuant 
to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), in 
the case of a Vietnam-era veteran, no direct evidence as to 
the in-service incurrence and medical nexus prongs is 
necessary when the provisions of those sections are 
satisfied.  Brock v. Brown, 10 Vet. App. 155 (1997).  
However, in view of the plain language of 38 U.S.C.A. § 1116 
(West 1991 & Supp. 1998) and 38 C.F.R. § 3.307(a)(6)(iii) 
(1998), neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of a well-grounded claim 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  McCartt 
v. West, 12 Vet. App. 164 (1999).  In other words, both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required to establish entitlement to the in-service 
presumption of exposure to an herbicide agent. 

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341 (1994). 

The veteran contends that he suffers urticaria and herpes 
simplex as a result of exposure to Agent Orange.  There is no 
evidence of record that he developed a condition that would 
be presumptively service connected under 38 U.S.C.A. § 1116 
and 38 C.F.R. §§ 3.307(a) and 3.309(e).  Thus, the Board 
concludes that the veteran has not submitted a well-grounded 
claim for presumptive service connection for urticaria or 
herpes simplex.  See Brock, supra.  The Board notes that the 
RO granted service connection for prostate cancer due to 
exposure to Agent Orange and implicit in that determination 
was a legal presumption that the veteran was exposed to Agent 
Orange.  However, as noted in McCartt, service in Vietnam 
alone is not enough to warrant presumption of exposure to 
herbicide.  The evidence must also demonstrate that the 
veteran developed one of the listed diseases.  As urticaria 
and herpes simplex are not among those listed, the veteran 
must establish that he was exposed to Agent Orange in order 
to be entitled to the presumption of service incurrence.  
There is no affirmative evidence of record that the veteran 
was exposed to Agent Orange during service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves such a question of 
medical causation, competent evidence which indicates that 
the claim is plausible is required to set forth a well- 
grounded claim.  See Grottveit, supra.

The veteran's primary contention is that the urticaria and 
herpes simplex are causally related to his exposure to 
herbicide agents, including Agent Orange, during service.  
While the medical records include a VA Agent Orange 
examination noting the veteran's report of exposure to Agent 
Orange, this evidence does not include any specific opinion 
to support his assertions that the claimed conditions are 
related to his military service, to include the claimed 
exposure to Agent Orange.  As such, the information recorded 
by way of history by a medical examiner, unenhanced by any 
additional medical comment or analysis, does not constitute 
"competent medical evidence" satisfying the requirements of 
the Court.  See LeShore, supra.

After a review of the entire record, the Board finds that 
there is no medical evidence to establish that the veteran 
has urticaria or herpes simplex which is due to Agent Orange 
exposure or other disease or injury which was incurred in or 
aggravated by service.  The statements from the veteran in 
this regard cannot constitute competent evidence.  See 
Espiritu, supra.  As indicated hereinabove, the veteran is 
not shown to suffer from one of the disorders for which 
presumptive service connection is extended in cases where the 
veteran has had inservice exposure to herbicide agents.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish well-grounded claims, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
By this decision, the Board is informing the veteran of 
evidence which is lacking and that is necessary to make his 
claims as set forth above well grounded.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims of 
service connection for sinusitis, urticaria and herpes 
simplex do not meet the threshold of being well grounded, a 
weighing of the merits of the claims is not warranted and the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for sinusitis is denied.

As well-grounded claims have not been presented, service 
connection for urticaria and herpes simplex, right eye, due 
to exposure to Agent Orange is denied.  


REMAND

Regarding the service-connected prostate cancer and 
impotency, the veteran contends that the current ratings do 
not accurately reflect the level of disability.  The RO 
should review the recently submitted evidence and undertake 
any additional development deemed appropriate.  

The Board notes that service connection for the claimed 
disorders was originally granted in the rating action 
presently on appeal.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  On remand, 
the RO should consider staged ratings for each of the 
service-connected disorders on appeal. 

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the evidence 
recently submitted to the Board.  Any 
additional development deemed appropriate 
by the RO should be undertaken.  

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims, to include 
consideration of assignment of staged 
ratings for the service-connected 
carcinoma prostate and impotency.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board


intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


